
	
		II
		111th CONGRESS
		1st Session
		S. 975
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Martinez (for
			 himself, Mr. Cornyn,
			 Ms. Collins, Mr. Nelson of Florida, Mr.
			 Alexander, Mr. Graham,
			 Mr. Vitter, Mr.
			 DeMint, and Mr. Corker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  fraud under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Seniors and Taxpayers Obligation
			 Protection Act of 2009.
		2.Requiring the
			 Secretary of Health and Human Services to change the Medicare beneficiary
			 identifier used to identify Medicare beneficiaries under the Medicare
			 program
			(a)Procedures
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, in order to protect beneficiaries from identity theft, the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish and implement procedures to change
			 the Medicare beneficiary identifier used to identify individuals entitled to
			 benefits under part A of title XVIII of the Social Security Act or enrolled under part B of
			 such title so that such an individual’s social security account number is not
			 used.
				(2)Maintaining
			 existing HICN structureIn order to minimize the impact of the
			 change under paragraph (1) on systems that communicate with Medicare
			 beneficiary eligibility systems, the procedures under paragraph (1) shall
			 provide that the new Medicare beneficiary identifier maintain the existing
			 Health Insurance Claim Number structure.
				(3)Protection
			 against fraudThe procedures under paragraph (1) shall provide
			 for a process for changing the Medicare beneficiary identifier for an
			 individual to a different identifier in the case of the discovery of fraud,
			 including identity theft.
				(4)Phase-in
			 authority
					(A)In
			 generalSubject to subparagraphs (B) and (C), the Secretary may
			 phase in the change under paragraph (1) in such manner as the Secretary
			 determines appropriate.
					(B)LimitThe
			 phase-in period under subparagraph (A) shall not exceed 10 years.
					(C)Newly entitled
			 and enrolled individualsThe Secretary shall ensure that the
			 change under paragraph (1) is implemented not later than January 1, 2010, with
			 respect to any individual who first becomes entitled to benefits under part A
			 of title XVIII of the Social Security Act or enrolled under part B of such
			 title on or after such date.
					(b)Education and
			 outreachThe Secretary shall establish a program of education and
			 outreach for individuals entitled to, or enrolled for, benefits under part A of
			 title XVIII of the Social Security Act
			 or enrolled under part B of such title, providers of services (as defined in
			 subsection (u) of section 1861 of such Act (42 U.S.C. 1395x)), and suppliers
			 (as defined in subsection (d) of such section) on the change under paragraph
			 (1).
			(c)Data
			 matching
				(1)Access to
			 certain informationSection 205(r) of the Social Security Act (42
			 U.S.C. 405(r)) is amended by adding at the end the following new
			 paragraph:
					
						(9)(A)The Commissioner of
				Social Security shall, upon the request of the Secretary—
								(i)enter into an agreement with the
				Secretary for the purpose of matching data in the system of records of the
				Commissioner with data in the system of records of the Secretary, so long as
				the requirements of subparagraphs (A) and (B) of paragraph (3) are met, in
				order to determine—
									(I)whether a beneficiary under the program
				under title XVIII, XIX, or XXI is dead, imprisoned, or otherwise not eligible
				for benefits under such program; and
									(II)whether a provider of services or a
				supplier under the program under title XVIII, XIX, or XXI is dead, imprisoned,
				or otherwise not eligible to furnish or receive payment for furnishing items
				and services under such program; and
									(ii)include in such agreement
				safeguards to assure the maintenance of the confidentiality of any information
				disclosed and procedures to permit the Secretary to use such information for
				the purpose described in clause (i).
								(B)Information provided pursuant to an
				agreement under this paragraph shall be provided at such time, in such place,
				and in such manner as the Commissioner determines appropriate.
							(C)Information provided pursuant to an
				agreement under this paragraph shall include information regarding
				whether—
								(i)the name (including the first name
				and any family name or surname), the date of birth (including the month, day,
				and year), and social security number of an individual provided to the
				Commissioner match the information contained in the Commissioner's records,
				and
								(ii)such individual is shown on the
				records of the Commissioner as being
				deceased.
								.
				(2)Investigation
			 based on certain informationTitle XI of the Social Security Act
			 (42 U.S.C. 1301 et seq.) is amended by inserting after section 1128F the
			 following new section:
					
						1128G.Access to
				certain data and investigation of claims involving individuals who are not
				eligible for benefits or are not eligible providers of services or
				suppliers
							(a)Data
				agreementThe Secretary shall
				enter into an agreement with the Commissioner of Social Security pursuant to
				section 205(r)(9).
							(b)Investigation
				of claims involving certain individuals who are not eligible for benefits or
				are not eligible providers of services or suppliers
								(1)In
				generalThe Secretary shall,
				in the case where a provider of services or a supplier under the program under
				title XVIII, XIX, or XXI submits a claim for payment for items or services
				furnished to an individual who the Secretary determines, as a result of
				information provided pursuant to such agreement, is not eligible for benefits
				under such program, or where the Secretary determines, as a result of such
				information, that such provider of services or supplier is not eligible to
				furnish or receive payment for furnishing such items or services, conduct an
				investigation with respect to the provider of services or supplier. If the
				Secretary determines further action is appropriate, the Secretary shall refer
				the investigation to the Inspector General of the Department of Health and
				Human Services.
								(2)Assessment of
				implementation and effectiveness by the OIGThe Inspector General of the Department of
				Health and Human Services shall test the implementation of the provisions of
				this section (including the implementation of the agreement under section
				205(r)(9)) and conduct such period assessments of such implementation as the
				Inspector General determines necessary to determine the effectiveness of such
				implementation.
								.
				(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			3.Monthly
			 verification of accuracy of claims for payment for physicians'
			 services
			(a)In
			 generalSection 1893 of the Social Security Act (42 U.S.C.
			 1395ddd) is amended—
				(1)in subsection
			 (b), by adding at the end the following new paragraph:
					
						(7)The monthly
				verification of the accuracy of claims for payment for physicians' services
				under the system under subsection (i).
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(i)Monthly
				verification of accuracy of claims for payment for physicians'
				services
							(1)System
								(A)In
				generalNot later than 1 year after the date of the enactment of
				this subsection, the Secretary shall establish and implement a system to verify
				(electronically or otherwise, taking into consideration the administrative
				burden of such verification on physicians and group practices) on a monthly
				basis that the claims for payment under part B for physicians' services
				furnished in high risk areas are—
									(i)for physicians'
				services actually furnished by the physician or the physician's group practice;
				and
									(ii)otherwise
				accurate.
									(B)No
				determination of medical necessityIn no case shall any
				verification conducted under the system established under subparagraph (A)
				include a determination of the medical necessity of the physicians'
				service.
								(2)VerificationUnder
				the system, the Secretary, at the end of each month, shall provide the
				physician or the group practice with a detailed list of such claims for payment
				that were submitted during the month in order for the physician or the group
				practice to review and verify the list. In providing the detailed list, the
				Secretary shall use the provider number of the physician or the group
				practice.
							(3)AuditsThe
				Secretary shall conduct audits of the review and verification by physicians and
				group practices of the detailed list provided under paragraph (2). Such audits
				shall assess whether the physician or group practice conducted such review and
				verification in a fraudulent manner. In the case where the Secretary determines
				such review and verification was conducted in a fraudulent manner, the
				Secretary shall recoup any payments resulting from the fraudulent review and
				verification and impose a civil money penalty in an amount determined
				appropriate by the Secretary on the physician or group practice who conducted
				the fraudulent review and verification. The provisions of section 1128A (other
				than subsections (a) and (b)) shall apply to a civil money penalty under the
				previous sentence in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
							(4)High risk areas
				definedIn this subsection, the term high risk
				area means a county designated as a high risk area under subsection
				(j)(1).
							(5)Report by the
				SecretaryNot later than 1 year after implementation of the
				system established under paragraph (1), the Secretary shall submit a report to
				Congress on the progress of such implementation. Such report shall include
				recommendations—
								(A)on how to improve
				such implementation, including whether the system should be expanded to include
				verification of claims for payment under part B for physicians' services
				furnished in additional areas; and
								(B)for such
				legislation and administrative action as the Secretary determines
				appropriate.
								.
				(b)Authorization
			 of appropriationsTo carry out the amendments made by this
			 section, there are authorized to be appropriated such sums as may be necessary
			 for each of fiscal years 2010 through 2014.
			4.Detection of
			 medicare fraud and abuse
			(a)In
			 generalSection 1893 of the Social Security Act (42 U.S.C.
			 1395ddd), as amended by section 3, is amended—
				(1)in subsection
			 (b), by adding at the end the following new paragraph:
					
						(8)Implementation of
				fraud and abuse detection methods under subsection
				(j).
						;
				(2)in subsection
			 (c), by adding at the end of the flush matter following paragraph (4), the
			 following new sentence In the case of an activity described in
			 subsection (b)(8), an entity shall only be eligible to enter into a contract
			 under the Program to carry out the activity if the entity is selected through a
			 competitive bidding process in accordance with subsection (j)(3).;
			 and
				(3)by adding at the
			 end the following new subsection:
					
						(j)Detection of
				medicare fraud and abuse
							(1)Establishment
				of system to identify counties most vulnerable to fraudNot later
				than 6 months after the date of enactment of this subsection, the Secretary
				shall establish a system to identify the 50 counties most vulnerable to fraud
				with respect to items and services furnished by providers of services (other
				than hospitals and critical access hospitals) and suppliers based on the degree
				of county-specific reimbursement and analysis of payment trends under this
				title. The Secretary shall designate the counties identified under the
				preceding sentence as high risk areas.
							(2)Fraud and abuse
				detection
								(A)Initial
				implementationThe Secretary shall establish procedures for the
				implementation of fraud and abuse detection methods under this title with
				respect to items and services furnished by such providers of services and
				suppliers in high risk areas designated under paragraph (1) (and, beginning not
				later than 18 months after the date of enactment of this subsection, with
				respect to items and services furnished by such providers of services and
				suppliers in areas not so designated) including the following:
									(i)In the case of a
				new applicant to be a supplier, a background check, a pre-enrollment site
				visit, and random unannounced site visits after enrollment.
									(ii)Not less than 5
				years after the date of enactment of this subsection, in the case of a supplier
				who is not a new applicant, re-enrollment under this title, including a
				background check and a site-visit as part of the application process for such
				re-enrollment, and random unannounced site visits after such
				re-enrollment.
									(iii)Data analysis
				to establish prepayment claim edits designed to target the claims for payment
				under this title for such items and services that are most likely to be
				fraudulent.
									(iv)Prepayment
				benefit integrity reviews for claims for payment under this title for such
				items and services that are suspended as a result of such edits.
									(B)Requirement for
				participationIn no case may a provider of services or supplier
				who does not meet the requirements under subparagraph (A) (including, in the
				case of a supplier, the requirement of a background check) participate in the
				program under this title.
								(C)Background
				checksThe Secretary shall determine the extent of the background
				check conducted under subparagraph (A), including whether—
									(i)a
				fingerprint check is necessary;
									(ii)a background
				check shall be conducted with respect to additional employees, board members,
				contractors or other interested parties of the supplier; and
									(iii)any additional
				national background checks regarding exclusion from participation in Federal
				programs (such as the program under this title, title XIX, or title XXI),
				adverse actions taken by State licensing boards, bankruptcies, outstanding
				taxes, or other indications identified by the Inspector General of the
				Department of Health and Human Services are necessary.
									(D)Expanded
				implementationNot later than 24 months after the date of
				enactment of this subsection, the Secretary shall establish procedures for the
				implementation of such fraud and abuse detection methods under this title with
				respect to items and services furnished by all providers of services and
				suppliers, including those not in high risk areas designated under paragraph
				(1).
								(3)Competitive biddingIn selecting entities to carry out this
				subsection, the Secretary shall use a competitive bidding process.
							(4)Report to
				CongressThe Secretary shall submit to Congress an annual report
				on the effectiveness of activities conducted under this subsection, including a
				description of any savings to the program under this title as a result of such
				activities and the overall administrative cost of such activities and a
				determination as to the amount of funding needed to carry out this subsection
				for subsequent fiscal years, together with recommendations for such legislation
				and administrative action as the Secretary determines
				appropriate.
							.
				(b)Authorization
			 of appropriationsTo carry out the amendments made by this
			 section, there are authorized to be appropriated—
				(1)such sums as may
			 be necessary, not to exceed $50,000,000, for each of fiscal years 2010 through
			 2014; and
				(2)such sums as may
			 be necessary, not to exceed an amount the Secretary determines appropriate in
			 the most recent report submitted to Congress under section 1893(j)(4) of the
			 Social Security Act, as added by subsection (a), for each subsequent fiscal
			 year.
				5.Use of
			 technology for real-time data reviewTitle XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) is amended by adding at the end the following new
			 section:
			
				1899.Use of
				technology for real-time data review
					(a)In
				generalThe Secretary of
				Health and Human Services shall establish procedures for the use of technology
				(similar to that used with respect to the analysis of credit card charging
				patterns) to provide real-time data analysis of claims for payment under the
				Medicare program under title XVIII of the Social Security Act to identify and
				investigate unusual billing or order practices under the Medicare program that
				could indicate fraud or abuse.
					(b)Competitive
				biddingThe procedures established under subsection (a) shall
				ensure that the implementation of such technology is conducted through a
				competitive bidding
				process.
					.
		6.Edits on
			 855S Medicare enrollment
			 applicationSection 1834(a) of
			 the Social Security Act (42 U.S.C. 1395m(a)) is amended by adding at the end
			 the following new paragraph:
			
				(22)Confirmation
				with National Supplier Clearinghouse prior to payment
					(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, the Secretary shall establish procedures to require carriers, prior
				to paying a claim for payment for durable medical equipment, prosthetics,
				orthotics, and supplies under this title, to confirm with the National Supplier
				Clearinghouse—
						(i)that the National
				Provider Identifier of the physician or practitioner prescribing or ordering
				the item or service is valid and active;
						(ii)that the
				Medicare identification number of the supplier is valid and active; and
						(iii)that the item
				or service for which the claim for payment is submitted was properly identified
				on the CMS–855S Medicare enrollment application.
						(B)Online database
				for implementationNot later than 18 months after the date of
				enactment of this paragraph, the Secretary shall establish an online database
				similar to that used for the National Provider Identifier to enable providers
				of services, accreditors, carriers, and the National Supplier Clearinghouse to
				view information on specialties and the types of items and services each
				supplier has indicated on the CMS–855S Medicare enrollment application
				submitted by the supplier.
					(C)Notification of
				claim denial and resubmissionIn the case where a claim for
				payment for durable medical equipment, prosthetics, orthotics, and supplies
				under this title is denied because the item or service furnished does not
				correctly match up with the information on file with the National Supplier
				Clearinghouse—
						(i)the National
				Supplier Clearinghouse shall—
							(I)provide the
				supplier written notification of the reason for such denial; and
							(II)allow the
				supplier 60 days to provide the National Supplier Clearinghouse with
				appropriate certification, licensing, or accreditation; and
							(ii)the Secretary
				shall waive applicable requirements relating to the time frame for the
				submission of claims for payment under this title in order to permit the
				resubmission of such claim if payment of such claim would otherwise be allowed
				under this
				title.
						.
		7.Strategic plan
			 for the development of a serial number tracking system for durable medical
			 equipmentSection 1834(a) of
			 the Social Security Act (42 U.S.C. 1395m(a)), as amended by section 6(a), is
			 amended by adding at the end the following new paragraph:
			
				(23)Strategic plan
				for the development of a serial number tracking system for durable medical
				equipment
					(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, the Secretary shall develop a strategic plan for the development and
				implementation of a serial number tracking system for durable medical
				equipment.
					(B)Serial number
				tracking system for durable medical equipmentThe plan developed
				under subparagraph (A) shall include mechanisms to ensure that an item of
				durable medical equipment which has not been issued a unique identifier under
				the unique device identification system established under section 519(f) of the
				Federal Food, Drug, and Cosmetic Act bears a unique identifier, unless the
				Secretary already requires an alternative placement or provides an exception
				for a particular item or type of durable medical equipment under such section
				519(f).
					(C)Provision of
				unique identifier to the secretaryThe plan developed under
				subparagraph (A) shall include appropriate mechanisms for manufacturers of
				items of durable medical equipment to submit to the Secretary unique
				identifiers issued under subparagraph (B) or such section 519(f) with respect
				to such items. The plan shall include mechanisms for the Secretary to provide
				for the storage of such unique identifier in accordance with subparagraph
				(F)(i).
					(D)Requirements
				for manufacturers and wholesalersThe plan developed under
				subparagraph (A) shall include mechanisms for manufacturers of items of durable
				medical equipment, or, in the case where a wholesaler provides an item of
				durable medical equipment to suppliers, wholesalers, to—
						(i)upon issuing an
				item to a supplier, develop a product description for the item which
				includes—
							(I)the unique
				identifier of the item;
							(II)the specific
				Healthcare Common Procedure Coding System (HCPCS) code for the item;
							(III)the name of the
				supplier the item was shipped to; and
							(IV)the supplier's
				Medicare identification number; and
							(ii)submit the
				product description developed under clause (i) to the Secretary for storage in
				the unique identifier database in accordance with subparagraph (F)(i).
						(E)Requirements
				for suppliersThe plan developed under subparagraph (A) shall
				include mechanisms to ensure that suppliers of items of durable medical
				equipment—
						(i)upon issuing the
				item to a beneficiary, note the unique identifier of such item on—
							(I)the claim form
				submitted for such item; and
							(II)when appropriate
				or otherwise required, the detailed product description of the item;
							(ii)in the case
				where the item is issued to a beneficiary on a rental basis, designate the
				unique identifier with an R after the number to indicate that
				the item was rented, and not purchased, by the beneficiary; and
						(iii)upon return of
				the item to the supplier, notify the Secretary—
							(I)before reissuing
				that item and resubmitting that number on such a claim form; or
							(II)upon
				resubmitting that number on such a claim form.
							(F)Responsibilities
				for the secretary
						(i)Maintenance of
				database of serial numbersThe plan developed under subparagraph
				(A) shall include the responsibility of the Secretary to establish and maintain
				a database containing the unique identifiers submitted by manufacturers of
				items of durable medical equipment under subparagraph (C).
						(ii)Payment
							(I)LimitationSubject
				to subclause (II), the plan developed under subparagraph (A) shall include
				mechanisms to ensure that payment may only be made for an item of durable
				medical equipment if the unique identifier on the claim form submitted for such
				item matches the unique identifier submitted by the manufacturer of such item
				under subparagraph (C).
							(II)Exception to
				limitation after verification of receiptThe plan developed under
				subparagraph (A) shall include mechanisms to ensure that in the case where the
				unique identifier is not on the claim form submitted for such item or does not
				match the unique identifier submitted by the manufacturer of such item under
				subparagraph (C), no payment shall be made under this part for the item of
				durable medical equipment until the Secretary has verified that the beneficiary
				has received such item in accordance with subclause (IV).
							(III)Duplicative
				unique identifiersThe plan developed under subparagraph (A)
				shall include mechanisms to ensure that in the case where a unique identifier
				is submitted on more than 1 claim form submitted for such an item and there is
				no indication from the supplier that the item of durable medical equipment has
				been returned by 1 beneficiary and is now being used by another beneficiary, no
				payment shall be made under this part for such item of durable medical
				equipment unless the Secretary has verified that the beneficiary has received
				such item in accordance with subclause (IV).
							(IV)VerificationThe
				plan developed under subparagraph (A) shall include provisions for the
				Secretary to conduct any verification required under subclause (II) or (III)
				within 30 days after receipt by the Secretary of the relevant claim form. In
				the case where such verification is not completed within such time period, the
				Secretary shall pay such claim, complete the verification, and, in the case
				where the Secretary has entered into a contract with an entity for the conduct
				of such verification, recover any payments that would not have been made if the
				verification had been completed within such time period from such
				entity.
							(iii)Quality
				control auditsThe plan developed under subparagraph (A) shall
				include a requirement that the Secretary conduct quality control audits to
				identify unusual billing patterns with respect to items of durable medical
				equipment for which payment is made under this part and may provide that the
				Secretary conduct unannounced site visits or commission other agencies to
				conduct such site visits as part of such quality control audits.
						(iv)No use as a
				precertification mechanismThe plan developed under subparagraph
				(A) shall include mechanisms to ensure that in no case shall a unique
				identifier issued under subparagraph (B) or section 519(f) of the Federal Food,
				Drug, and Cosmetic Act be used as a precertification mechanism for the supply
				of an item of durable medical equipment or the payment of a claim for such an
				item under this
				part.
						.
		8.GAO study and
			 report on effectiveness of surety bond requirements for suppliers of durable
			 medical equipment in combating fraud
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study on the
			 effectiveness of the surety bond requirement under section 1834(a)(16) of the
			 Social Security Act (42 U.S.C. 1395m(a)(16)) in combating fraud.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 conducted under subsection (a), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
			
